DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Goodin et al. (U.S. PG Pub. 2003/0074821) [821] in view of Rogers (U.S. PG Pub. 2016/0355310 A1) [310].
Regarding Claim 1, Reference [821] discloses a strap body (20) comprising a plurality of strap teeth (18); and a buckle (16) connected to the strap body and including a locking tab (16f) configured to releasably and selectively engage a portion of the plurality of strap teeth, but does not explicitly disclose the strap body and the buckle comprising a nylon material and having greater than 250 pounds of tensile strength in an engaged position and in an unengaged position.
Nevertheless, Reference [310] teaches a tensile strength of the cable apparatus.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the strap assembly of Reference [821] with the teaching of tensile strength in a strap assembly as taught by Reference [310] in order to have a known tensile strength for a strap assembly.	Further, the combination of Reference [821] / [310] does not explicitly disclose a tensile strength of greater than 250 pounds.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have greater than 250 pounds or approximately 500 pounds of tensile strength and withstand approximately 500 pounds of loading in a strap, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 2, line 4, applicant has not disclosed any criticality for the claimed limitations.
Regarding Claim 2, the combination of Reference [821] / [310] discloses wherein, when the portion of the plurality of strap teeth and the locking tab are engaged with one another, the strap body and the buckle are configured to withstand approximately 500 pounds of loading before beginning to deform.
Claim 3, the combination of Reference [821] / [310] discloses wherein the strap body and the buckle are configured to have approximately 500 pounds of tensile strength.
Regarding Claim 4, the combination of Reference [821] / [310] discloses the claimed invention, but does not explicitly disclose wherein, when the portion of the plurality of strap teeth and the locking tab are engaged with one another, the strap body or the buckle is configured to fail or break at approximately 750 pounds of loading.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the strap assembly to fail or break at approximately 750 pounds of loading, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 2, line 11, applicant has not disclosed any criticality for the claimed limitations.
Regarding Claim 5, the combination of Reference [821] / [310] discloses the claimed invention, but does not explicitly disclose wherein the strap body and the buckle are directly coaxially connected to one another, and a cumulative length of the strap body and the buckle is between 23 and 24 inches.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the strap assembly have a length between 23 and 24 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 2, line 14, applicant has not disclosed any criticality for the claimed limitations.
Regarding Claim 6, the combination of Reference [821] / [310] discloses the claimed invention, but does not explicitly disclose wherein the locking tab is releasable such that the buckle and the strap body are capable of being connected and disconnected a plurality of times without a significant decrease in the greater than 250 pounds of tensile strength.
is capable of being connected and disconnected a plurality of times without a significant decrease in the greater than 250 pounds of tensile strength, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 2, line 16, applicant has not disclosed any criticality for the claimed limitations.
It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.
Regarding Claim 7, the combination of Reference [821] / [310] discloses wherein the buckle defines a strap receiving opening for receiving the strap body, and the strap body comprises a first end connected to the buckle, the locking tab extending away from the strap receiving opening and towards the first end of the strap body.
Regarding Claim 8, the combination of Reference [821] / [310] discloses wherein the buckle defines a substrate mold opening (17) and the locking tab comprises a plurality of ratcheting locking teeth configured to directly engage the portion of the plurality of strap teeth, the substrate mold opening and the ratcheting locking teeth being disposed adjacent one another.
Regarding Claim 9, the combination of Reference [821] / [310] discloses wherein the locking tab comprises at least four ratcheting locking teeth (16h).
Regarding Claim 10, [821] discloses the claimed invention, but does not explicitly disclose a guide comprising a strap guide body and defining two openings, the guide being detachably connected to a lateral side of the buckle.
Nevertheless, Reference [310] teaches two openings (14, 16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.